Citation Nr: 1130660	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-17 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to September 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In January 2009, the Veteran requested a Decision Review Officer (DRO) hearing.  In March 2011, the Veteran withdrew this request.

On May 23, 2011, a videoconference hearing was held before the undersigned Veterans Law Judge.  At that time, the record was held open for 60 days for the submission of additional evidence.  The record also reflects that the Veteran was submitting some additional documentary evidence pertaining to the nature of the service that his particular ship performed and that this was being submitted with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  On review, this evidence is not contained in the claims file and it is unclear whether it was received.  On May 25, 2011, however, VA medical records were received at the Board.  These records were not accompanied by a waiver of AOJ consideration.  On review, the records show the issuance of hearing aids and follow-up adjustments.  This information essentially duplicates that previously of record and a remand for a supplemental statement of the case is not required.  See 38 C.F.R. § 20.1304 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's current bilateral hearing loss is related to in-service noise exposure; and there is no evidence of a compensably disabling sensorineural hearing loss within one year following discharge from active service.  


CONCLUSION OF LAW

A bilateral hearing loss was not incurred or aggravated by active service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2008, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice of how VA assigns disability ratings and effective dates.  

VA also satisfied its duty to assist.  The claims file contains service treatment records and VA records.  The Veteran was provided a VA examination in November 2008 and an addendum was obtained in December 2008.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.  

Analysis

In September 2008, the Veteran submitted a claim of entitlement to service connection for hearing loss.  He reported that he was a machinist mate in the Navy and was involved with numerous naval combat actions and heavy bombing.  He indicated that this affected his hearing.  

In an October 2008 statement, the Veteran reported that he worked with and around heavy noise machines in the bowels of the ship.  He reported constant noise exposure over a four year period.  

At the March 2011 hearing, the Veteran testified that he was a machinist in the refrigeration department and that this was located below the engine room.  He reported that he participated in the invasions at Normandy and Okinawa.  After service he was a supervisor in the cutting room of a clothing factory.  He did not use hearing protection but was away from the machinery.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection will also be presumed for certain chronic diseases, including other organic disease of the nervous system, such as a sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records show that on examination for enlistment in March 1943, hearing was reported as 15/15 on the right and the left.  On separation examination in September 1946, there was no evidence of disease or defects related to the ears.  Hearing tests were reported as follows in both ears: watch 40/40; coin click 20/20; whispered voice 15/15; and spoken voice 15/15.  Binaural spoken voice was also 15/15.  No ear disease or disability was diagnosed.

VA records show that the Veteran presented for an audiology consult in September 2008.  He reported a history of gradually progressive hearing loss which he first noticed when he came out of service.  He did not do anything about it until 2 years ago when he went to a local ear, nose, and throat doctor.  Audiological evaluation revealed hearing loss and hearing aids were subsequently issued.  

The Veteran underwent a VA examination in November 2008.  He reported decreased hearing and described the onset and progression of the hearing loss as occurring when he got out of the service.  During service, he worked in the engineering department primarily in refrigeration.  He also did some painting and often worked near the engine room.  He did not have the use of hearing protection.  As a civilian, the Veteran reported working as a pattern maker and as a supervisor in a fabric cutting room.  He stated that this was not a noisy environment and he denied any noisy hobbies.  Audiological evaluation revealed a hearing loss disability in both ears for VA purposes.  See 38 C.F.R. § 3.385.  The examiner indicated that the claims file was not available for review and therefore, it would be difficult to provide an opinion without mere speculation.  

The claims folder was subsequently provided for review and in December 2008, the examiner completed an addendum.  The examiner discussed the service treatment records and noted that the findings at separation were normal for both ears.  The examiner further stated:

The C-file does confirm the patient's specialty was machinist.  Unfortunately, there are no complaints regarding hearing loss located within the C-file.  There is no audiometric testing within a year or even after that located within the C-file.  The patient stated that he worked in refrigeration checking systems as part of the engineering department, did some painting near the engine room, did not have use of hearing protection.  It is unclear certainly how loud the refrigeration units may have been.  The patient was not directly in the engine room, so based on this information; I would say that the hearing loss is less likely related to military service.  

The Veteran reported significant in-service noise exposure and he is competent to describe his duties during service and associated noise exposure.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  Service records confirm that the Veteran was a machinist and served on various ships during World War II.  He was awarded various decorations including the European and Pacific Theater Service Medals.  The Veteran's reports are consistent with the circumstances of his service and the Board has no reason to doubt his credibility in this regard.  Thus, the Board concedes in-service noise exposure.  

Evidence of record clearly shows a currently hearing loss disability.  Thus, the only question is whether such disability is related to in-service noise exposure.

As discussed, service treatment records do not show a bilateral hearing loss at separation.  The Board notes, however, that the Veteran is not precluded from establishing service connection for hearing loss where hearing was within normal limits at separation and that he may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

On review, the claims file contains only one opinion addressing the etiology of the Veteran's current hearing loss.  That is the December 2008 VA opinion, and it is against the Veteran's claim.  The record does not contain any competent evidence to the contrary.  The Board has considered the Veteran's reports that hearing loss began following service.  The Veteran is competent to report difficulties hearing.  Charles.  He is not, however, competent to diagnose a sensorineural hearing loss or to provide a medical opinion addressing the etiology of a sensorineural hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The fact that there is no evidence of a hearing loss disability for VA purposes until many years post service also weighs heavily against the claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


